Exhibit 10.1

SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (this “Agreement”) is dated as of February
14, 2017, between COPsync, Inc., a Delaware corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to (i) an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), as to the Shares (as defined herein),
and (ii) an exemption from the registration requirements of Section 5 of the
Securities Act contained in Section 4(a)(2) thereof and/or Regulation D
thereunder as to the Warrants (as defined herein) and the Warrant Shares (as
defined herein), the Company desires to issue and sell to each Purchaser, and
each Purchaser, severally and not jointly, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
ARTICLE I.
DEFINITIONS
1.1  Definitions.  In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:
“Action” shall have the meaning ascribed to such term in Section 3.1(l).
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.
“Board of Directors” means the board of directors of the Company.
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 “Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the third
Trading Day following the date hereof.
1

--------------------------------------------------------------------------------



“Commission” means the United States Securities and Exchange Commission.
“Common Shares” means the common shares of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
“Common Share Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Shares, including, without limitation, any debt, preferred shares, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Shares.
“Company Securities Counsel” means Pryor Cashman LLP, with offices located at 7
Times Square, New York, NY 10003.
“Company Patent Counsel” means Fish & Richardson, with offices located at 500
Arguello Street, Suite 500, Redwood City, CA 94063-1526.
“Company Trademark Counsel” means Christianson O’Connor Johnson Kindness PLLC,
with offices located at 1201 3rd Avenue, Suite 3600, Seattle, WA 98101.
“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.
 “EGS” means Ellenoff Grossman & Schole LLP, with offices located at 1345 Avenue
of the Americas, New York, New York 10105-0302.
 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of (a) Common Shares, options or other
equity awards to employees, officers, or directors of the Company pursuant to
any stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose for services
rendered to the Company; provided that such Common Shares, options or other
equity awards will not be registered under the Securities Act during the period
referenced in Section 4.12(a), (b) securities upon the exercise or exchange of
or conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into Common Shares issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities (other than in connection with share splits or combinations)
or to extend the term of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional
2

--------------------------------------------------------------------------------



benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
 “GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 “Intellectual Property” shall have the meaning ascribed to such term in Section
3.1(q).
“Lead Placement Agent” means Maxim Group LLC.
“Liens” means a lien, charge, mortgage, pledge, security interest, claim,
equity, trust or other encumbrance, preferential arrangement, defect or
restriction of any kind whatsoever.
“Material Adverse Change” shall have the meaning assigned to such term in
Section 3.1(k).
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
“Per Share Purchase Price” equals $0.57, subject to adjustment for reverse and
forward share splits, share dividends, share combinations and other similar
transactions of the Common Shares that occur after the date of this Agreement.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 “Placement Agents” mean Maxim Group LLC and Aegis Capital Corp.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
“Prospectus” means the final prospectus filed for the Registration Statement.
“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser at the Closing.
 “Registration Statement” means the effective registration statement with
Commission file No. 333-212389 which registers the sale of the Shares to the
Purchasers.
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
3

--------------------------------------------------------------------------------



“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
“Securities” means the Shares, the Warrants and the Warrant Shares.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Shares” means the Common Shares issued or issuable to each Purchaser pursuant
to this Agreement.
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable Common Shares). 
 “Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.
“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.
“Trading Day” means a day on which the principal Trading Market is open for
trading.
“Trading Market” means any of the following markets or exchanges on which the
Common Shares are listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).
“Transaction Documents” means this Agreement, the Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.
“Transfer Agent” means the current transfer agent of the Company and any
successor transfer agent of the Company.
4

--------------------------------------------------------------------------------



“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.12(b).
“Warrants” means those common stock purchase warrants issuable pursuant to this
Agreement, which shall be exercisable following the six month anniversary of the
date of issuance and have a term of exercise equal to 60 months, in the form of
Exhibit A attached hereto, and delivered to the Purchasers at the Closing in
accordance with Section 2.2(a) hereof.
“Warrant Shares” means the Common Shares issuable upon exercise of the Warrants.
ARTICLE II.
PURCHASE AND SALE
2.1 Closing.  On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchasers, severally and not jointly,  agree to purchase, up to an aggregate of
$1,116,060 of Shares and Warrants.  Each Purchaser’s Subscription Amount as set
forth on the signature page hereto executed by such Purchaser shall be made
available for “Delivery Versus Payment” settlement with the Company. The Company
shall deliver to each Purchaser its respective Shares, and a Warrant as
determined pursuant to Section 2.2(a), and the Company and each Purchaser shall
deliver the other items set forth in Section 2.2 deliverable at the Closing. 
Upon satisfaction of the covenants and conditions set forth in Sections 2.2 and
2.3, the Closing shall occur at the offices of EGS or such other location as the
parties shall mutually agree.  Unless otherwise directed by the Placement Agent,
settlement of the Shares shall occur via “Delivery Versus Payment”
(“DVP”) (i.e., on the Closing Date, the Company shall issue the Shares
registered in the Purchasers’ names and addresses and released by the Transfer
Agent directly to the account(s) at the Placement Agent identified by each
Purchaser; upon receipt of such Shares, the Placement Agent shall promptly
electronically deliver such Shares to the applicable Purchaser, and payment
therefor shall be made by the Placement Agent (or its clearing firm) by wire
transfer to the Company).
2.2 Deliveries.
(a)
On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

(i)
this Agreement duly executed by the Company;

(ii)
a legal opinion of Company Securities Counsel, and Company Patent Counsel and
Company Trademark Counsel, substantially in forms and substance agreed to by
such counsel and the Placement Agents;

(iii)
Subject to the last sentence of Section 2.1, a copy of the irrevocable
instructions to the Transfer Agent instructing the Transfer Agent to deliver on
an expedited basis via The Depository Trust Company Deposit or Withdrawal at
Custodian system (“DWAC”) Shares equal to such Purchaser’s Subscription

5

--------------------------------------------------------------------------------

Amount divided by the Per Share Purchase Price, registered in the name of such
Purchaser;
(iv)
a Warrant registered in the name of such Purchaser to purchase up to a number of
Common Shares equal to 100% of such Purchaser’s Shares, with an exercise price
equal to $0.46, subject to adjustment therein (such Warrant certificate may be
delivered within three Trading Days of the Closing Date);

(v)
the Prospectus and Prospectus Supplement (which may be delivered in accordance
with Rule 172 under the Securities Act).

(b)
On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company or to the Placement Agent, as applicable, the
following:

(i)
this Agreement duly executed by such Purchaser; and

(ii)
such Purchaser’s Subscription Amount, which shall be made available for
“Delivery Versus Payment” settlement with the Company.

2.3 Closing Conditions.
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
(i)
the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) on the Closing Date of the representations and warranties of the
Purchasers contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);

(ii)
all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

(iii)
the delivery by each Purchaser of the items set forth in Section 2.2(b) of this
Agreement.

(b)
The respective obligations of the Purchasers hereunder in connection with the
Closing are subject to the following conditions being met:

(i)
the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they shall be accurate as of such date);

(ii)
all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

6

--------------------------------------------------------------------------------



(iii)
the delivery by the Company of the items set forth in Section 2.2(a) of this
Agreement;

(iv)
there shall have been no Material Adverse Effect with respect to the Company
since the date hereof; and

(v)
from the date hereof to the Closing Date, trading in the Common Shares shall not
have been suspended by the Commission or the Company’s principal Trading Market,
and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States, or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any Material Adverse Change in, any financial market which, in each case, in the
reasonable judgment of such Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES
3.1 Representations and Warranties of the Company.  Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
to each Purchaser:
(a)
Subsidiaries.  Except as set forth on Schedule 3.1(a), the Company has no (and
since the inception of the Company, the Company has not had any) “subsidiaries”
within the meaning of Rule 405 under the Securities Act and holds no (and since
the inception of the Company has never held any) ownership or other interest,
nominal or beneficial, direct or indirect, in any corporation, partnership,
joint venture or other business entity.

(b)
Organization and Qualification.  The Company is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted and as described in the Registration Statement and the
Prospectus Supplement.  The Company is not in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing (individually and in the
aggregate) could not have or reasonably be expected to result in: (i) a material
adverse effect on the legality,

7

--------------------------------------------------------------------------------

 
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the business, condition (financial or otherwise), results of
operations, shareholders’ equity, properties or prospects of the Company, (iii)
a material adverse effect on the long-term debt or capital stock of the Company,
(iv) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii), (iii) or (iv), a “Material Adverse Effect”), and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.
(c)
Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery of this
Agreement and each of the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s shareholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(d)
No Conflicts or Breach.  The execution, delivery and performance by the Company
of this Agreement and the other Transaction Documents to which it is a party,
the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with, require consent under or result in a breach of any of the terms and
provisions of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the creation or
imposition of any Lien upon any property or assets of the Company pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement,
instrument, franchise, license or permit to which the Company is a party or by
which it is bound or to which any of its property or assets is subject;  or (ii)
violate or conflict with any provision of the Company’s certificate or articles
of incorporation, memorandum and articles of association, bylaws, certificate of
formation, limited liability company agreement, joint venture agreement,
partnership agreement or other organizational documents; or (iii) violate or
conflict with any law, rule, regulation, ordinance, directive, judgment, decree
or order of any judicial, regulatory or other legal or governmental agency or
body, foreign or domestic (including without limitation the Criminal Justice
Information Services (“CJIS”) Security Policy); or (iv) trigger a reset or
repricing of any outstanding securities of the Company, except (solely with
regard to (i) and (iii) above) for any default,

8

--------------------------------------------------------------------------------

conflict or violation which (individually or in the aggregate) would not have or
reasonably be expected to have a Material Adverse Effect.
 
(e)
Filings, Consents and Approvals.  The Company has all consents, approvals,
authorizations, orders, registrations, qualifications, licenses, filings and
permits required under the CJIS Security Policy and each applicable law, rule,
regulation, ordinance, directive, judgment, decree or order, and as issued by
each applicable foreign, federal, state, or local judicial, regulatory or other
legal or governmental agency or body, and all third parties, foreign and
domestic, if any (collectively, the “Consents”), to own, lease and operate its
properties and conduct its business as it is now being conducted and as
disclosed in the Registration Statement and the Prospectus Supplement, and each
such Consent is valid and in full force and effect. Neither the Company nor any
of its affiliates within the meaning of Rule 144 under the Securities Act
(“Affiliates”) has received any notice of any investigation or proceedings
which, if decided adversely to the Company, could reasonably be expected to
result in the revocation of, or the imposition of a materially burdensome
restriction on, any Consent. No Consent of, with or from any judicial,
regulatory or other legal or governmental agency or body, or any third party,
foreign or domestic is required in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than: (i) the
filings required pursuant to Section 4.4 of this Agreement, (ii) the filing with
the Commission of the Prospectus Supplement, (iii) application(s) to each
applicable Trading Market for the listing of the Shares and Warrant Shares for
trading thereon in the time and manner required thereby, (iv) the filing of Form
D with the Commission and such filings as are required to be made under
applicable state securities laws, and (v) such consents, waivers and
authorizations that shall be obtained prior to Closing (collectively, the
“Required Approvals”).

(f)
Issuance of the Securities; Registration.  The Shares are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company.  The Warrant Shares, when issued
in accordance with the terms of the Warrants, will be validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer of the Warrants provided for in the Transaction
Documents or imposed by applicable securities laws. The issuance of the
Securities is not subject to any statutory preemptive rights under the laws of
the State of Delaware and is not and will not be subject to any preemptive
rights under the Company’s certificate of incorporation or bylaws, any rights of
first refusal or any other similar rights of any security holder of the Company.
The Company has reserved from its duly authorized capital shares the maximum
number of Common Shares issuable pursuant to this Agreement and the Warrants.
The Company has prepared and filed the Registration Statement in conformity with
the requirements of the Securities Act, which became effective on July 13, 2016
(the “Effective Date”), including the Prospectus, and such amendments and
supplements thereto as may have been required to the date of this Agreement in
connection with the sale of the Shares hereunder.  The Registration Statement is
effective under the Securities Act and no stop order preventing or suspending
the effectiveness of the Registration Statement or suspending or preventing the
use of the Prospectus has been issued by the Commission and no proceedings for
that purpose have been instituted or, to the knowledge of the Company, are
threatened by the Commission.

9

--------------------------------------------------------------------------------

The Company, if required by the rules and regulations of the Commission, shall
file the Prospectus with the Commission pursuant to Rule 424(b) in relation to
the sale of the Shares hereunder.  At the time the Registration Statement and
any amendments thereto became effective, at the date of this Agreement and at
the Closing Date, the Registration Statement and any amendments and all SEC
Reports incorporated therein by reference thereto conformed and will conform in
all material respects to the requirements of the Securities Act and did not and
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading; and the Prospectus and Prospectus Supplement and any
amendments or supplements thereto, at time the Prospectus and Prospectus
Supplement or any amendment or supplement thereto was issued and at the Closing
Date, conformed and will conform in all material respects to the requirements of
the Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(g)
Capitalization.  The capitalization of the Company is as set forth in Schedule
3.1(g).  All of the issued and outstanding shares of capital stock of the
Company, including the outstanding shares of Common Stock of the Company, are
fully paid and non-assessable and have been duly and validly authorized and
issued, in compliance with all applicable state, federal and foreign securities
laws and not in violation of or, except as disclosed in the Registration
Statement, subject to any preemptive or similar right that entitles or will
entitle any Person (as defined below), upon the issuance or sale of any
security, to acquire from the Company any Common Share Equivalent. As used
herein, the term “Person” means any foreign or domestic individual, corporation,
trust, partnership, joint venture, limited liability company or other entity.
Except as disclosed in the Registration Statement and Prospectus Supplement, the
Company has not issued any capital shares since its most recently filed periodic
report under the Exchange Act, other than pursuant to the exercise of employee
share options under the Company’s share option plans, the issuance of Common
Shares to employees pursuant to the Company’s employee share purchase plans and
pursuant to the conversion and/or exercise of Common Share Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act.  Except as disclosed in the Registration Statement and Prospectus
Supplement, no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as a result of the purchase
and sale of the Securities or as disclosed in the Registration Statement and
Prospectus Supplement, there are no outstanding options, warrants, scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any Common Shares, or contracts, commitments, understandings or arrangements by
which the Company or any Subsidiary is or may become bound to issue additional
Common Shares or Common Share Equivalents or capital stock of any Subsidiary. 
The issuance and sale of the Securities will not obligate the Company or any
Subsidiary to issue Common Shares or other securities to any Person (other than
the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities.

10

--------------------------------------------------------------------------------



(h)
SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the three years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, and any prospectus, prospectus
supplement, amendment or supplement filed in relation thereto, together with the
Prospectus and the Prospectus Supplement, being collectively referred to herein
as the “SEC Reports”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension.  As of their respective dates, the SEC Reports complied
in all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has not been an issuer subject to Rule 144(i) under the
Securities Act during the past three years. The financial statements of the
Company included or incorporated by reference in the SEC Reports or the
Registration Statement comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Except as otherwise stated
in the Registration Statement, the Prospectus and the Prospectus Supplement,
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”).  No other financial statements, notes thereto or
supporting schedules are required to be included or incorporated by reference in
the Registration Statement, the Prospectus or the Prospectus Supplement. The
other financial tables and data included in the Registration Statement, the
Prospectus and the Prospectus Supplement present fairly as of the dates
indicated and for the periods specified the information included therein and
have been prepared on a basis consistent with that of the financial statements
included in the Registration Statement, the Prospectus and the Prospectus
Supplement and the books and records of the entities whose information is
presented therein No other financial statements or schedules are required to be
included in the Registration Statement, the Prospectus or the Prospectus
Supplement. There are no pro forma or as adjusted financial statements required
to be included in the Registration Statement, the Prospectus and the Prospectus
Supplement in accordance with Regulation S-X that have not been included as so
required. The pro forma and pro forma as adjusted financial information included
in the Registration Statement, the Prospectus and the Prospectus Supplement has
been properly compiled and prepared in accordance with the applicable
requirements of the Securities Act and include all adjustments necessary to
present fairly in accordance with GAAP the pro forma and as adjusted financial
position of the entities whose information is presented therein at the dates
indicated and their cash flows and results of operations for the periods
specified. The assumptions used in preparing the pro forma and pro forma as
adjusted financial information included in the Registration Statement, the
Prospectus and the Prospectus Supplement provide a reasonable basis for
presenting the significant effects directly attributable to the transactions or
events described therein. The pro forma and pro forma as adjusted adjustments
give appropriate effect to those assumptions and the pro

11

--------------------------------------------------------------------------------

forma and pro forma as adjusted financial information reflects the proper
application of those adjustments to the corresponding historical financial
amounts. The Company does not have any off-balance sheet transactions,
arrangements, and obligations, including, without limitation, relationships with
unconsolidated entities that are contractually limited to narrow activities that
facilitate the transfer of or access to assets by the Company, such as
structured finance entities and special purpose entities that are reasonably
likely to have a material effect on the liquidity of the Company.
 
(i)
Forward-Looking Statements. The Company had a reasonable basis for, and made in
good faith, each “forward-looking statement” (within the meaning of Section 27A
of the Act or Section 21E of the Exchange Act) contained or incorporated by
reference in the Registration Statement, the Prospectus and the Prospectus
Supplement.

(j)
Statistical or Market Related Data. The statistical, industry-related and
market-related data included in the Registration Statement, the Prospectus and
the Prospectus Supplement are based on or derived from sources which the Company
reasonably and in good faith believes are reliable and accurate, and such data
agree with the sources from which they are derived, and the Company has obtained
the written consent to the use of such data from such sources, to the extent
required.

(k)
Material Changes; Undisclosed Events, Liabilities or Developments.  Subsequent
to the respective dates as of which information is presented in the Registration
Statement, the Prospectus and the Prospectus Supplement, and except as disclosed
in the Registration Statement, the Prospectus and the Prospectus Supplement and
on Schedule 3.1(k): (i) the Company has not declared, paid or made any dividends
or other distributions of any kind on or in respect of its capital stock, (ii)
the Company has not altered its method of accounting; and (iii) there has been
no material adverse change or material adverse trend inconsistent with the
Company’s past reporting periods (or, to the knowledge of the Company, any
development which reasonably could be expected to result in a material adverse
change in the future), whether or not arising from transactions in the ordinary
course of business, in or affecting: (A) the business, condition (financial or
otherwise), results of operations, shareholders’ equity, properties or prospects
of the Company; or (B) the long-term debt or capital stock of the Company (a
“Material Adverse Change”). Since the date of the latest balance sheet presented
in the Registration Statement, the Prospectus and the Prospectus Supplement, the
Company has not incurred or undertaken any liabilities or obligations, whether
direct or indirect, liquidated or contingent, matured or unmatured, or entered
into any transactions, including any acquisition or disposition of any business
or asset, which are material to the Company, except for liabilities, obligations
and transactions which are disclosed in the Registration Statement, the
Prospectus, the Prospectus Supplement and Schedule 3.1(k).

(l)
Litigation.  Except as disclosed in the Registration Statement, the Prospectus
and the Prospectus Supplement, there is no judicial, regulatory, arbitral or
other legal or governmental proceeding or other litigation or arbitration,
domestic or foreign (each, an “Action”), pending to which the Company or its
Affiliates is a party or of which any property, operations or assets of the
Company is a subject which, individually or in the aggregate, (i) adversely
affects or challenges the legality, validity or enforceability of any

12

--------------------------------------------------------------------------------

 
of the Transaction Documents or the Offered Securities or (ii) could, if there
were an unfavorable decision, have or reasonably be expected to result in a
Material Adverse Effect. To the Company’s knowledge, no such proceeding,
litigation or arbitration is threatened or contemplated. Except as set forth on
Schedule 3.1(l), neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.
 
(m)
Labor Relations.  No labor disturbances or disputes by or with the employees of
the Company that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect, currently exist or, to the Company’s
knowledge, are threatened.

(n)
Compliance.  Each agreement, instrument or other document described in the
Registration Statement, Prospectus Supplement and SEC Reports to which the
Company is a party or by which its property or business is or may be bound or
affected has been duly and validly executed by the Company, is in full force and
effect in all material respects and is enforceable against the Company and, to
the Company’s knowledge, the other parties thereto, in accordance with its
terms, except such agreements that have terminated or expired in accordance with
their terms as disclosed in the Registration Statement, Prospectus Supplement
and SEC Reports and except as (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights and
remedies generally; (ii) as enforceability of any indemnification or
contribution provision may be limited under foreign, federal and state
securities laws; and (iii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. Except as set forth on Schedule 3.1(n) and as disclosed in the
Registration Statement and Prospectus Supplement, none of such agreements and
instruments has been assigned by the Company, to the Company’s knowledge, no
party is in breach or default thereunder and, to the Company’s knowledge, no
event has occurred that, with the lapse of time or the giving of notice or both
would constitute a breach or default by any party thereunder. To the Company’s
knowledge, the performance by the parties of the material provisions of such
agreements and instruments will not result in a violation of any law, rule,
regulation, ordinance, directive, judgment, decree or order of any judicial,
regulatory or other legal or governmental agency or body, foreign or domestic,
except for such violations or defaults which (individually or in the aggregate)
would not have or reasonably be expected to have a Material Adverse Effect. The
Company has neither sent nor received any communications regarding termination
of, or intent not to renew, any of the contracts or agreements referred to or
described in the Registration Statement, the Prospectus or the Prospectus
Supplement, and no such

13

--------------------------------------------------------------------------------

 
termination or non-renewal has been threatened by the Company or any other party
to such contract or agreement.
 
(o)
Environmental Laws. Except as disclosed in the Registration Statement, the
Prospectus and the Prospectus Supplement, the Company has at all times operated
its business in material compliance with all Environmental Laws, and no material
expenditures are or will be required in order to comply therewith. The Company
has not received any notice or communication that relates to or alleges any
actual or potential violation or failure to comply with any Environmental Laws
that could reasonably be expected to result in a Material Adverse Effect. As
used herein, the term “Environmental Laws” means all applicable laws and
regulations, including any licensing, permit or reporting requirements, and any
action by any federal, state, local or foreign government entity pertaining to
the protection of the environment, protection of public health, protection of
worker health and safety or the handling of hazardous materials, including
without limitation the Clean Air Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Federal Water Pollution Control Act, the
Hazardous Materials Transportation Act, the Resource Conservation and Recovery
Act and the Toxic Substances Control Act.

(p)
Title to Assets.  The Company owns or leases all such properties as are
necessary to the conduct of its business as currently operated and as proposed
to be operated as described in the Registration Statement, the Prospectus and
the Prospectus Supplement. The Company has good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by it, in each case free and clear of all Liens except such as
are described in Schedule 3.1(p), the Registration Statement, the Prospectus and
the Prospectus Supplement or such as do not (individually or in the aggregate)
materially affect the business or prospects of the Company. Any real property or
buildings held under lease or sublease by the Company are held by them under
valid, subsisting and enforceable leases or subleases, as applicable, with such
exceptions as are not material to, and do not interfere with, the use made and
proposed to be made of such property and buildings by the Company. The Company
has not received any notice of any claim adverse to its ownership of any real or
personal property or of any claim against its continued possession of any real
property, whether owned or held under lease or sublease.

(q)
Intellectual Property.  Except as set forth in the Registration Statement, the
Prospectus and the Prospectus Supplement, the Company owns, possesses, licenses
or has other rights to use the patents and patent applications, copyrights,
trademarks, service marks, trade names, Internet domain names, technology,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary rights) and other intellectual property necessary or used in any
material respect to conduct its business in the manner in which it is being
conducted and in the manner in which it is contemplated as set forth in the
Registration Statement, the Prospectus and the Prospectus Supplement
(collectively, the “Intellectual Property”).  (i) None of the Intellectual
Property is unenforceable or invalid; (ii) except as set forth in the
Registration Statement, the

 
14

--------------------------------------------------------------------------------

 
   
Prospectus and the Prospectus Supplement, the Company has not received any
notice of violation or conflict with (the Company has no knowledge of any basis
for violation or conflict with) rights of others with respect to the
Intellectual Property; and (iii) except as set forth in the Registration
Statement, the Prospectus and the Prospectus Supplement, there are no pending
or, to the Company’s best knowledge after due inquiry, threatened actions,
suits, proceedings or claims by others that allege any of the Company or a
Subsidiary is infringing any patent, trade secret, trademark, service mark,
copyright or other intellectual property or proprietary right.  The discoveries,
inventions, products or processes of the Company referenced in the Registration
Statement, the Prospectus and the Prospectus Supplement do not violate or
conflict with any intellectual property or proprietary right of any third
Person, or any discovery, invention, product or process that is the subject of a
patent application filed by any third Person; no officer, director or employee
of the Company is in or has ever been in violation of any term of any patent
non-disclosure agreement, invention assignment agreement, or similar agreement
relating to the protection, ownership, development use or transfer of the
Intellectual Property or, to the Company’s best knowledge after due inquiry, any
other intellectual property, except where any violation would not, individually
or in the aggregate, have a Material Adverse Effect.  The Company is not in
breach of, and have complied in all material respects with all terms of, any
license or other agreement relating to the Intellectual Property.  To the extent
any Intellectual Property is sublicensed to any of the Company or a Subsidiary
by a third party, such sublicensed rights shall continue in full force and
effect if the principal third party license terminates for any reason.  There
are no contracts or other documents related to the Intellectual Property
required to be described in or filed as an exhibit to the Registration Statement
other than those described in or filed as an exhibit to the Registration
Statement.  Except as disclosed in the Registration Statement, the Prospectus or
the Prospectus Supplement and except for the Company’s agreement with
Intellichoice, Inc., Southern Software, Inc. and Airport Safety Concepts LLC,
the Company is not subject to any non-competition or other similar restrictions
or arrangements relating to any business or service anywhere in the world.  The
Company has taken all necessary and reasonably appropriate steps to protect and
preserve the confidentiality of applicable Intellectual Property (“Confidential
Information”).  All use or disclosure of Confidential Information owned by the
Company by or to a third party has been pursuant to a written agreement between
the Company and such third party.  All use or disclosure of Confidential
Information not owned by the Company has been pursuant to the terms of a written
agreement between the Company and the owner of such Confidential Information, or
is otherwise lawful.

(r)
Patents. The pending patent applications set forth in the Registration
Statement, the Prospectus and the Prospectus Supplement (the “Pending Patents”)
are being diligently prosecuted by the Company.  To the Company’s best
knowledge, there is no existing patent or published patent application that
would interfere, conflict with or otherwise adversely affect the validity,
enforcement or scope of the Pending Patents if claims of such Pending Patents
were issued in substantially the same form as currently written.  Except as
disclosed in Schedule 3.1(r), no security interests or other Liens have been
created with respect to the Pending Patents; and the Pending Patents have not
been exclusively licensed to another entity or Person.

15

--------------------------------------------------------------------------------



(s)
Insurance.  The Company maintains insurance covering its properties as the
Company reasonably deems adequate and as is customary for companies engaged in
similar businesses.  Such insurance protects the Company against losses and
risks to an extent which is adequate to protect the Company its business and
includes, but is not limited to, directors’ and officers’ insurance coverage at
least equal to $3 million.  The Company has no reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.  There is no
material insurance claim made by or against the Company pending, threatened or
outstanding and no facts or circumstances exist which would reasonably be
expected to give rise to any such claim and all due premiums in respective
thereof have been paid.

(t)
Transactions With Affiliates and Employees.  Except as set forth in the
Registration Statement, the Prospectus and the Prospectus Supplement, the
Company is not a party to or subject to any employment contract or arrangement
providing any director with annual compensation, or the opportunity to earn
annual compensation (whether through fixed salary, bonus, commission, options or
otherwise), of more than $120,000.  No relationship, direct or indirect, exists
between or among any of the Company and its Affiliates, on the one hand, and any
director, officer, shareholder, customer or supplier of the Company or any
Affiliate of the Company, on the other hand, that is required by the Securities
Act to be described in the Registration Statement, the Prospectus or the
Prospectus Supplement which is not so described as required. There are no
outstanding loans, advances (except normal advances for business expenses in the
ordinary course of business) or guarantees of indebtedness extended by the
Company to or for the benefit of any of the officers or directors of the Company
or any of their respective family members, except as described in the
Registration Statement, the Prospectus and the Prospectus Supplement. The
Company and its Affiliates are in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the
Commission thereunder that are effective as of the date hereof and as of the
Closing Date.  The Company has not, in violation of Sarbanes-Oxley Act of 2002,
directly or indirectly, extended or maintained credit, arranged for the
extension of credit or renewed an extension of credit in the form of a personal
loan to or for any director or executive officer of the Company.

(u)
Sarbanes-Oxley; Internal Accounting Controls.  The Company is in compliance with
any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof and as of the Closing Date.  The Company has established and
maintains disclosure controls and procedures (as defined in Rules 13a-14 and
15d-14 under the Exchange Act) and such controls and procedures are effective in
ensuring that material information relating to the Company is made known to the
principal executive officer and the principal financial officer. The Company has
used such controls and procedures in preparing and evaluating the disclosures in
the Registration Statement, the Prospectus and the Prospectus Supplement.  The
Company maintains a system of internal accounting controls designed to provide
reasonable assurances that (A) transactions are executed in accordance with
management’s general or specific authorizations; (B) transactions are recorded
as

16

--------------------------------------------------------------------------------

necessary to permit the preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (C) access to assets is
permitted only in accordance with management’s general or specific
authorizations; and (D) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Since the end of the Company’s most recent audited
fiscal year, there has been (X) no material weakness (as defined in Rule 1-02 of
Regulation S-X of the Commission) in the Company’s internal control over
financial reporting (whether or not remediated) and (Y) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company’s board of directors has validly
appointed an audit committee, compensation committee and nominating committee,
each of whose composition satisfies the requirements of the rules and
regulations of the NASDAQ Stock Market, and for each such committee, the board
of directors and/or the relevant committee has adopted a charter that satisfies
the requirements of the rules and regulations of the NASDAQ Stock Market.
Neither the board of directors of the Company nor the audit committee has been
informed, nor is any director or executive officer of the Company aware, of: (i)
any significant deficiencies or material weaknesses in the design or operation
of internal control over financial reporting, since the end of the Company’s
most recent audited fiscal year, which are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial
information; or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting.
 
(v)
Certain Fees.  Except as described in the Registration Statement, the Prospectus
and the Prospectus Supplement, there are no claims, arrangements, agreements or
understandings of the Company or any officer, director or stockholder of the
Company relating to the payment of a broker’s, finder’s, consulting or
origination fee or other similar payment in connection with the transactions
contemplated by this Agreement or that otherwise may affect the Placement
Agents’ compensation as determined by FINRA in respect of the transactions
contemplated by this Agreement. Except as described in the Registration
Statement, the Prospectus and the Prospectus Supplement, the Company has not
made any direct or indirect payments (in cash, securities or otherwise) to (i)
any person, as a finder’s fee, consulting fee or otherwise, in consideration of
such person raising capital for the Company or introducing to the Company
persons who raised or provided capital to the Company; (ii) to any FINRA member
other than the Placement Agents; or (iii) to the Company’s knowledge, to any
person or entity that has any direct or indirect affiliation or association with
any FINRA member, within the 12 months prior to the date hereof. Expect with
respect to fees and expenses due to the Placement Agents, none of the net
proceeds from the sale of the Securities will be paid by the Company to any
participating FINRA member or any affiliate thereof.

(w)
FINRA Affiliation. No officer, director or beneficial owner of 10% or more of
the Company’s common stock or securities convertible into common stock (any such
individual or entity, for purposes of this section, a “Company Affiliate”) has
any direct or indirect affiliation or association with any FINRA member (as
determined in accordance with the rules and regulations of FINRA).  Except for
securities purchased on the open market, no Company Affiliate is an owner of
stock or other securities of any member of

17

--------------------------------------------------------------------------------

FINRA.  No Company Affiliate has made a subordinated loan to any member of
FINRA.  No proceeds from the sale of the Securities (excluding underwriting
compensation as disclosed in the Registration Statement, the Prospectus and the
Prospectus Supplement) will be paid to any FINRA member, any persons associated
with a FINRA member or an affiliate of a FINRA member. Except as disclosed in
the Registration Statement, the Prospectus and the Prospectus Supplement, the
Company has not issued any warrants or other securities or granted any options,
directly or indirectly, to the Placement Agents within the 180-day period prior
to the initial filing date of the Registration Statement.   No person to whom
securities of the Company have been privately issued within the 180-day period
prior to the initial filing date of the Registration Statement is a FINRA
member, is a person associated with a FINRA member or is an affiliate of a FINRA
member.  No FINRA member participating in the Offering has a conflict of
interest with the Company. For this purpose, a “conflict of interest” exists
when a FINRA member, the parent or affiliate of a FINRA member or any person
associated with a FINRA member in the aggregate beneficially own 10% or more of
the Company’s outstanding subordinated debt or common equity, or 10% or more of
the Company’s preferred equity. “FINRA member participating in the Offering”
includes any associated person of a FINRA member that is participating in the
sale of Securities contemplated herein, any member of such associated person’s
immediate family and any affiliate of a FINRA member that is participating in
the sale of Securities contemplated herein.  “Any person associated with a FINRA
member” means (1) a natural person who is registered or has applied for
registration under the rules of FINRA and (2) a sole proprietor, partner,
officer, director, or branch manager of a FINRA member, or other natural person
occupying a similar status or performing similar functions, or a natural person
engaged in the investment banking or securities business who is directly or
indirectly controlling or controlled by a FINRA member.  When used herein, the
term “affiliate of a FINRA member” or “affiliated with a FINRA member” means an
entity that controls, is controlled by or is under common control with a FINRA
member.
 
(x)
Registration Rights.  No holder of any securities of the Company or any Common
Share Equivalent has any rights to require the Company to register any such
securities under the Securities Act as part or on account of, or otherwise in
connection with, the offer and sale of the Securities contemplated hereby, and
any such rights so disclosed have either been fully complied with by the Company
or effectively waived by the holders thereof, and any such waivers remain in
full force and effect.

(y)
Listing and Maintenance Requirements.  The Common Shares are registered pursuant
to Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Shares under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.  Except as disclosed in the Registration
Statement, the Prospectus and the Prospectus Supplement, the Company has not, in
the 12 months preceding the date hereof, received notice from any Trading Market
on which the Common Shares are or have been listed or quoted to the effect that
the Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Common Shares are currently eligible for electronic
transfer through the Depository Trust Company or another established clearing
corporation and the Company is current in payment of the fees to the

18

--------------------------------------------------------------------------------

 
Depository Trust Company (or such other established clearing corporation) in
connection with such electronic transfer. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.
 
(z)
Projections.  The projections included in Registration Statement, the Prospectus
and the Prospectus Supplement, including but not limited to any statement with
respect to projected revenues, gross profit and gross profit percentage (the
“Projections”), were prepared by the Company based on reasonable and appropriate
assumptions for projections of such kind and with respect to the Company,
including, among other things, (i) the Company’s anticipated future performance
after the consummation of the Offering, (ii) general business and economic
conditions, (iii) competitive forces and (iv) the actions of regulatory agencies
and governmental bodies.  The Projections are based upon an analysis of the data
available to the Company, after due inquiry, at the time of the Projections, and
the Company believes the information contained in the Projections is reasonably
accurate.  The Company expects that the Projections will be realized.  The
Projections were prepared in accordance with standards for projections
promulgated by the American Institute of Certified Public Accountants or with a
view to compliance with published guidelines of the Commission regarding
projections or forecasts contained in Item 10(b) of Regulation S-K.

(aa)
Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the SEC Reports or Prospectus Supplement.   The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Purchasers
regarding the Company, its business and the transactions contemplated hereby,
including the Disclosure Schedules to this Agreement, is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading.  All information
contained in the questionnaires completed by each of the Company’s officers and
directors and to the knowledge of the Company each of the Company’s 5%-or-more
holders prior to the date hereof and provided to the Placement Agents, as well
as all information contained in the biographies of such officers and directors
in the

19

--------------------------------------------------------------------------------



Registration Statement, is true and correct in all material respects and the
Company has not become aware of any information which would cause the
information disclosed in such questionnaires or biographies to become inaccurate
or misleading. The Company acknowledges and agrees that no Purchaser makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.
(bb)
No Integrated Offering. Neither the Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of (i) the
Securities Act which would require the registration of any securities under the
Securities Act, or (ii) any applicable shareholder approval provisions of any
Trading Market on which any of the securities of the Company are listed or
designated.

(cc)
ERISA.

(i)
Except as set forth in the Registration Statement, the Prospectus and the
Prospectus Supplement, the Company is not a party to an “employee benefit plan,”
as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), which: (i) is subject to any provision of ERISA and
(ii) is or was at any time maintained, administered or contributed to by the
Company or any of its ERISA Affiliates (as defined hereafter). These plans are
referred to collectively herein as the “Employee Plans.” An “ERISA Affiliate” of
any person or entity means any other person or entity which, together with that
person or entity, could be treated as a single employer under Section 414(b),
(c), (m) or (o) of the Internal Revenue Code of 1986, as amended (the “Code”).
Each Employee Plan has been maintained in material compliance with its terms and
the requirements of applicable law. No Employee Plan is subject to Title IV of
ERISA.

(ii)
The Registration Statement, the Prospectus and the Prospectus Supplement
identify each employment, severance or other similar agreement, arrangement or
policy and each material plan or arrangement required to be disclosed pursuant
to the Securities Act providing for insurance coverage (including any
self-insured arrangements), workers’ compensation, disability benefits,
severance benefits, supplemental unemployment benefits, vacation benefits or
retirement benefits, or deferred compensation, profit-sharing, bonuses, stock
options, stock appreciation rights or other forms of incentive compensation, or
post-retirement insurance, compensation or benefits, which: (i) is not an
Employee Plan; (ii) is entered into, maintained or contributed to, as the case
may be, by the Company or any of its ERISA Affiliates; and (iii) covers any
officer or director or former officer or director of the Company or any of its
ERISA Affiliates. These agreements, arrangements, policies or plans are referred
to collectively as “Benefit Arrangements.” Each Benefit Arrangement has been
maintained in material compliance with its terms and with the requirements of
applicable law.

20

--------------------------------------------------------------------------------



(iii)
Except as disclosed in the Registration Statement, the Prospectus and the
Prospectus Supplement, there is no liability in respect of post-retirement
health and medical benefits for retired employees of the Company or any of its
ERISA Affiliates, other than medical benefits required to be continued under
applicable law.

(iv)
No “prohibited transaction” (as defined in either Section 406 of ERISA or
Section 4975 of the Code) has occurred with respect to any Employee Plan; and
each Employee Plan that is intended to be qualified under Section 401(a) of the
Code is so qualified, and nothing has occurred, whether by action or by failure
to act, which could cause the loss of such qualification.

(dd)
Acceleration Event. The execution of the Transaction Documents and consummation
of the transactions contemplated by therein will not constitute a triggering
event under any Employee Plan or any other employment contract, whether or not
legally enforceable, which (either alone or upon the occurrence of any
additional or subsequent event) will or may result in any payment (of severance
or otherwise), acceleration, increase in vesting or increase in benefits to any
current or former participant, employee or director of the Company other than
events that, either individually or taken as a whole, are not material to the
financial condition or business of the Company.

(ee)
Tax Status.  The Company has accurately prepared and timely filed all federal,
state, local, foreign and other tax returns required to be filed by it and has
paid or made provision for the payment of all taxes, assessments or similar
charges as required by GAAP, including without limitation all sales and use
taxes and all taxes which the Company is obligated to withhold from amounts
owing to employees, creditors and third parties, with respect to the periods
covered by such tax returns (whether or not such amounts are shown as due on any
tax return). No deficiency assessment with respect to a proposed adjustment of
the Company’s federal, state, local or foreign taxes is pending or, to the
Company’s knowledge, threatened. The accruals and reserves on the books and
records of the Company in respect of tax liabilities for any taxable period not
finally determined are adequate to meet any assessments and related liabilities
for any such period and, since the date of the Company’s most recent audited
financial statements, the Company has not incurred any liability for taxes other
than in the ordinary course of its business. There is no tax lien, whether
imposed by any federal, state, local, foreign or other taxing authority,
outstanding against the assets, properties or business of the Company that would
individually or in the aggregate have a Material Adverse Effect.

(ff)
Money Laundering.  The operations of the Company are and have been conducted at
all times in compliance with applicable financial record keeping and reporting
requirements and money laundering statutes of the United States and, to the
Company’s knowledge, all other jurisdictions to which the Company is subject,
including under: (i) the Bank Secrecy Act; (ii) the Uniting and Strengthening of
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001; (iii) the Foreign Corrupt Practices Act of 1977; (iv) the
Currency and Foreign Transactions Reporting Act; (v) ERISA; (vi) the Money
Laundering Control Act; (vii) the rules and regulations promulgated under any
such law or any successor law, or any judgment, decree or order of any
applicable administrative or judicial body relating to such law; and (viii) any

21

--------------------------------------------------------------------------------

corresponding law, rule, regulation, ordinance, judgment, decree or order of any
state or territory of the United States or applicable foreign jurisdiction or
any administrative or judicial body thereof (collectively, the “Money Laundering
Laws”); and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company with respect
to the Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.
 
(gg)
Political Contributions. Neither the Company nor, to the Company’s knowledge,
any of its employees or agents has at any time during the last five (5) years
(i) made any unlawful contribution to any candidate for domestic or foreign
office or failed to disclose fully any such contribution in violation of law, or
(ii) made any payment to any federal, state or other governmental officer or
official, or other Person charged with public or quasi-public duties, in the
United States or otherwise, other than payments that are not prohibited by
applicable law.

(hh)
No Improper Influences. The Company has not offered, or sought to cause the
Placement Agents to offer, Securities to any Person or entity with the intention
of unlawfully influencing (i) a customer or supplier of the Company to alter the
customer’s or supplier’s level or type of business with the Company, (ii) a
journalist or publication to write or publish favorable information about the
Company or its products or services or (iii) a regulatory official or authority
to alter the regulation of the Company or its business, products or services.

(ii)
Accountants.  The Company’s independent registered public accounting firm is PMB
Helin Donovan LLP.  To the knowledge and belief of the Company, such accounting
firm (i) is a registered public accounting firm as required by the Exchange Act
and (ii) shall express its opinion with respect to the financial statements
included in the Company’s Annual Report for the fiscal year ending December 31,
2016.

(jj)
 Acknowledgment Regarding Purchasers’ Purchase of Securities.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities.  The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(kk)
Acknowledgement Regarding Purchaser’s Trading Activity.  Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(f) and 4.14 hereof), it is understood and acknowledged by the
Company that none of the Purchasers has been asked by the Company to agree, nor
has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or

22

--------------------------------------------------------------------------------

 
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term.
 
(ll)
Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s Placement Agents in connection with the
placement of the Securities.

(mm)
Investment Company Act of 1940. The Company is not, and is not an Affiliate of,
and, at all times up to and including consummation of the transactions
contemplated by this Agreement and after giving effect to the application of the
net proceeds of the sale of Securities, will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. The
Company shall conduct its business in a manner so that it will not become an
“investment company” subject to registration under the Investment Company Act of
1940, as amended

(nn)
Office of Foreign Assets Control.  None of the Company or, to the knowledge of
the Company, any director, officer, agent, employee or Affiliate of the Company
is currently subject to any sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the Offering, or lend, contribute
or otherwise make available such proceeds to any joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any sanctions administered by OFAC.

(oo)
Non-Competition.  No director or officer of the Company is subject to any
non-competition agreement or non-solicitation agreement with any employer or
prior employer that could materially affect such person’s ability to act in such
person’s respective capacity on behalf of the Company.

(pp)
Private Placement. Assuming the accuracy of the Purchasers’ representations and
warranties set forth in Section 3.2, no registration under the Securities Act is
required for the offer and sale of Warrants and the Warrant Shares by the
Company to the Purchasers as contemplated hereby.

(qq)
No General Solicitation. Neither the Company nor any person acting on behalf of
the Company has offered or sold any of the Warrants and Warrant Shares by any
form of general solicitation or general advertising. The Company has offered the
Warrants and Warrant Shares for sale only to the Purchasers and certain other
“accredited investors” within the meaning of Rule 501 under the Securities Act.

23

--------------------------------------------------------------------------------



(rr)
 No Disqualification Events.  With respect to the Warrants and Warrant Shares to
be offered and sold hereunder in reliance on Rule 506 under the Securities Act,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offering hereunder, or, to the knowledge of the Company, any beneficial owner
(as that term is defined in Rule 13d-3 under the Exchange Act) of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Purchasers a copy of any disclosures provided thereunder.

(ss)
Other Covered Persons. Other than the Placement Agents, the Company is not aware
of any person (other than any Issuer Covered Person) that has been or will be
paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of any Securities.

(tt)
 Notice of Disqualification Events. The Company will notify the Purchasers and
the Placement Agents in writing, prior to the Closing Date of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, reasonably be expected to become a
Disqualification Event relating to any Issuer Covered Person, in each case of
which it is aware.

(uu)
Knowledge. As used in this Agreement, the term “knowledge of the Company” (or
similar language) shall mean the knowledge of the officers and directors of the
Company who are named in the Prospectus, with the assumption that such officers
and directors shall have made reasonable and diligent inquiry of the matters
presented (with reference to what is customary and prudent for the applicable
individuals in connection with the discharge by the applicable individuals of
their duties as officers, directors or managers of the Company).

(vv)
Certificates. Any certificate signed by or on behalf of the Company and
delivered to the Placement Agents or to Ellenoff Grossman & Schole LLP (“EGS”)
shall be deemed to be a representation and warranty of the Company, as if set
forth herein, as to the matters covered thereby.

3.2 Representations and Warranties of the Purchasers.  Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein, in which case they shall be accurate as of such date):
24

--------------------------------------------------------------------------------



(a)
Organization; Authority.  Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents to which it is a party
and performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser.  Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

(b)
No Conflicts. The execution, delivery and performance by such Purchaser of the
Transaction Documents to which it is a party and the consummation by such
Purchaser of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents, if any, of such Purchaser
or (ii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except for such violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

(c)
Understandings or Arrangements.  Such Purchaser is acquiring the Securities as
principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Securities (this representation and warranty not limiting
such Purchaser’s right to sell the Shares pursuant to the Registration Statement
or otherwise in compliance with applicable federal and state securities laws). 
Such Purchaser is acquiring the Securities hereunder in the ordinary course of
its business.  Specifically, such Purchaser understands that the Warrants and
Warrant Shares are “restricted securities” and have not been registered under
the Securities Act or any other applicable state securities law and is acquiring
such Securities as principal for its own account, not as nominee or agent, and
not with a view to or for distributing or reselling such Securities or any part
thereof in violation of the Securities Act or any applicable state securities
law, has no present intention of distributing any of such Securities in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Securities in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting such Purchaser’s right to sell such Securities pursuant to
a registration statement, if applicable, or otherwise in compliance with
applicable federal and state securities laws).

25

--------------------------------------------------------------------------------



(d)
Purchaser Status.  At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises any
Warrants, it will be either: (i) an “accredited investor” as defined in Rule
501(a) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.

(e)
Experience of Such Purchaser.  Such Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment.  Such Purchaser is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

(f)
Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded, (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.  Such Purchaser acknowledges
and agrees that neither the Placement Agents nor any Affiliate of the Placement
Agents has provided such Purchaser with any information or advice with respect
to the Securities nor is such information or advice necessary or desired. 
Neither the Placement Agents nor any Affiliate has made or makes any
representation as to the Company or the quality of the Securities and the
Placement Agents and any Affiliate may have acquired non-public information with
respect to the Company which such Purchaser agrees need not be provided to it. 
In connection with the issuance of the Securities to such Purchaser, neither the
Placement Agents nor any of its Affiliates has acted as a financial advisor or
fiduciary to such Purchaser.

(g)
Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
pricing terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement.  Other than to other Persons
party to this Agreement or to such Purchaser’s representatives, including,
without limitation, its officers,

26

--------------------------------------------------------------------------------

 
directors, partners, legal and other advisors, employees, agents and Affiliates,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction). Notwithstanding the foregoing, for the avoidance of doubt, nothing
contained herein shall constitute a representation or warranty against, or a
prohibition of, any actions with respect to the borrowing of, arrangement to
borrow, identification of the availability of, and/or securing of, securities of
the Company in order for such Purchaser (or its broker or other financial
representative) to effect Short Sales or similar transactions in the future.
 
(h)
Reliance on Exemptions. Such Purchaser understands that the Warrants and Warrant
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Warrants.

(i)
No Governmental Review. Such Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(j)
Brokers and Finders. Other than the Placement Agents, no broker or finder has
acted for the Subscriber in connection with its purchase of any Security and no
broker or finder is entitled to any broker’s or finder’s fees or other
commissions in connection therewith based on agreements between the Subscriber
and any broker or finder.

(k)
Affiliate Status. After giving effect to the transactions contemplated by this
Agreement, such Purchaser will not be a “beneficial owner” (as defined for
purposes of Rule 13d-3 of the Exchange Act) of more than 10% of the Common
Shares.

The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
4.1 Removal of Legends.
 
(a)
The Warrants and Warrant Shares may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of Warrants or
Warrant Shares other than pursuant to an effective registration statement or
Rule 144, to the

27

--------------------------------------------------------------------------------



Company or to an Affiliate of a Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Warrant under the
Securities Act.
(b)
 The Purchasers agree to the imprinting, so long as is required by this Section
4.1, of a legend on any of the Warrants or Warrant Shares issuable upon exercise
thereof in the following form:

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.
(c)
 The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Warrants or Warrant Shares
issuable upon exercise thereof to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and who agrees to
be bound by the provisions of this Agreement and, if required under the terms of
such arrangement, such Purchaser may transfer pledged or secured Warrants or the
Warrant Shares issuable upon exercise thereof to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith. Further, no notice shall be
required of such pledge. At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Warrants and the Warrant Shares issuable upon exercise thereof may
reasonably request in connection with a pledge or transfer of the Warrants or
the Warrant Shares issuable upon exercise thereof.

(d)
   Certificates evidencing the Warrant Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Warrant Shares pursuant to
Rule 144, (iii) if such Warrant Shares are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such Warrant Shares and without

28

--------------------------------------------------------------------------------

 
volume or manner-of-sale restrictions or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission)
(“Effective Date”). The Company shall cause its counsel to issue a legal opinion
to the Transfer Agent promptly after the Effective Date if required by the
Transfer Agent to effect the removal of the legend hereunder. If all or any
portion of a Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the Warrant Shares, or if such
Warrant Shares may be sold under Rule 144 and the Company is then in compliance
with the current public information required under Rule 144, or if Warrant
Shares may be sold under Rule 144 without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Warrant Shares or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) then such Warrant Shares
shall be issued free of all legends. The Company agrees that following the
Effective Date or at such time as such legend is no longer required under this
Section 4.1(c), it will , no later than three Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent of a certificate
representing Warrant Shares issued with a restrictive legend (such third Trading
Day, the “Legend Removal Date”), deliver or cause to be delivered to such
Purchaser a certificate representing such shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4. Certificates for Warrant Shares subject
to legend removal hereunder shall be transmitted by the Transfer Agent to the
Purchaser by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company System as directed by such Purchaser.
 
(e)
 In addition to such Purchaser’s other available remedies (but without
duplication of the remedies provided in Section 1(c) of the Warrant), the
Company shall pay to a Purchaser, in cash, (i) as partial liquidated damages and
not as a penalty, for each $1,000 of Warrant Shares (based on the VWAP of the
Common Stock on the date such Securities are submitted to the Transfer Agent)
delivered for removal of the restrictive legend and subject to Section 4.1(c),
$10 per Trading Day (increasing to $20 per Trading Day five (5) Trading Days
after such damages have begun to accrue) for each Trading Day after the Legend
Removal Date until such certificate is delivered without a legend and (ii) if
the Company fails to (x) issue and deliver (or cause to be delivered) to a
Purchaser by the Legend Removal Date a certificate representing the Securities
so delivered to the Company by such Purchaser that is free from all restrictive
and other legends or (y) if after the Legend Removal Date such Purchaser
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by such Purchaser of all or any portion of the
number of shares of Common Stock, or a sale of a number of shares of Common
Stock equal to all or any portion of the number of shares of Common Stock that
such Purchaser anticipated receiving from the Company without any restrictive
legend, then, an amount equal to the excess of such Purchaser’s total purchase
price (including brokerage commissions and other out-of-pocket expenses, if any)
for the shares of Common Stock so purchased (including brokerage commissions and
other out-of-pocket expenses, if any) (the

29

--------------------------------------------------------------------------------

 
“Buy-In Price”) over the product of (A) such number of Warrant Shares that the
Company was required to deliver to such Purchaser by the Legend Removal Date
multiplied by (B) the lowest closing sale price of the Common Stock on any
Trading Day during the period commencing on the date of the delivery by such
Purchaser to the Company of the applicable Warrant Shares and ending on the date
of such delivery and payment under this clause (y).
(f)
   The Shares shall be issued free of legends.

4.2 Furnishing of Information.
(a)
Until the earliest of the time that (i) no Purchaser owns Securities or (ii) the
Warrants have expired, the Company covenants to use commercially reasonable
efforts to maintain the registration of the Common Stock under Section 12(b) or
12(g) of the Exchange Act and to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act even if
the Company is not then subject to the reporting requirements of the Exchange
Act.

(b)
At any time during the period commencing from the six (6) month anniversary of
the date hereof and ending at such time that all of the Warrant Shares (assuming
cashless exercise) may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company (i) shall fail for any reason to satisfy
the current public information requirement under Rule 144(c) or (ii) has ever
been an issuer described in Rule 144(i)(1)(i) or becomes an issuer in the
future, and the Company shall fail to satisfy any condition set forth in Rule
144(i)(2) (a “Public Information Failure”) then, in addition to such Purchaser’s
other available remedies, the Company shall pay to a Purchaser, in cash, as
partial liquidated damages and not as a penalty, by reason of any such delay in
or reduction of its ability to sell the Warrant Shares, an amount in cash equal
to two percent (2.0%) of the aggregate Exercise Price of such Purchaser’s
Warrants on the day of a Public Information Failure and on every thirtieth
(30th) day (pro-rated for periods totaling less than thirty days) thereafter
until the earlier of (a) the date such Public Information Failure is cured and
(b) such time that such public information is no longer required  for the
Purchasers to transfer the Warrant Shares pursuant to Rule 144.  The payments to
which a Purchaser shall be entitled pursuant to this Section 4.2(b) are referred
to herein as “Public Information Failure Payments.”  Public Information Failure
Payments shall be paid on the earlier of (i) the last day of the calendar month
during which such Public Information Failure Payments are incurred and (ii) the
third (3rd) Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured.  In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 2.5% per month (prorated for
partial months) until paid in full. Nothing herein shall limit such Purchaser’s
right to pursue actual damages for the Public Information Failure, and such
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.

30

--------------------------------------------------------------------------------



4.3 Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Warrants or Warrant Shares or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
4.4 Securities Laws Disclosure; Publicity.  The Company shall (a) by 8:45 a.m.
(New York City time) on the first Trading Day following the date hereof, issue a
press release disclosing the material terms of the transactions contemplated
hereby, and (b) file a Current Report on Form 8-K, including the Transaction
Documents as exhibits thereto, with the Commission within the time required by
the Exchange Act.  From and after the issuance of such press release, the
Company represents to the Purchasers that it shall have publicly disclosed all
material, non-public information delivered to any of the Purchasers by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents.  In addition, effective upon the issuance of such
press release, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, agents, employees or Affiliates on the one hand, and any of
the Purchasers or any of their Affiliates on the other hand, shall terminate.
The Company and each Purchaser shall consult with each other in issuing any
other press releases with respect to the transactions contemplated hereby, and
neither the Company nor any Purchaser shall issue any such press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, or without the
prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except (a) as required by federal
securities law in connection with the filing of final Transaction Documents with
the Commission and (b) to the extent such disclosure is required by law or
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under this clause (b).
4.5 Shareholder Rights Plan.  No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.
31

--------------------------------------------------------------------------------



4.6 Non-Public Information.   Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, which
shall be disclosed pursuant to Section 4.4, the Company covenants and agrees
that neither it, nor any other Person acting on its behalf will provide any
Purchaser or its agents or counsel with any information that constitutes, or the
Company reasonably believes constitutes, material non-public information, unless
prior thereto such Purchaser shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential. 
The Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.  To
the extent that the Company delivers any material, non-public information to a
Purchaser without such Purchaser’s consent, the Company hereby covenants and
agrees that such Purchaser shall not have any duty of confidentiality to the
Company, any of its Subsidiaries, or any of their respective officers,
directors, agents, employees or Affiliates, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates not to trade on the basis of, such material, non-public
information, provided that the Purchaser shall remain subject to applicable law.
To the extent that any notice provided pursuant to any Transaction Document
constitutes, or contains, material, non-public information regarding the Company
or any Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K.  The Company understands
and confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.
4.7 Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Securities hereunder as described in the Prospectus Supplement and shall not
use such proceeds: (a) for the satisfaction of any portion of the Company’s debt
(other than payment of trade payables in the ordinary course of the Company’s
business and prior practices), except as set forth on Schedule 4.7 and only to
the extent that such debt is accelerated or a default is declared thereunder,
(b) for the redemption of any Common Shares or Common Share Equivalents, (c) for
the settlement of any outstanding litigation, or (d) in violation of FCPA or
OFAC regulations.
4.8 Indemnification of Purchasers.   Subject to the provisions of this Section
4.8, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any shareholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or
32

--------------------------------------------------------------------------------


understandings such Purchaser Party may have with any such shareholder or any
violations by such Purchaser Party of state or federal securities laws or any
conduct by such Purchaser Party which constitutes fraud, gross negligence,
willful misconduct or malfeasance).  If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party.  Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel.  The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.
The indemnification required by this Section 4.8 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or are incurred.  The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.
4.9 Reservation of Common Shares. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of Common Shares for the
purpose of enabling the Company to issue Shares pursuant to this Agreement and
Warrant Shares pursuant to any exercise of the Warrants.
4.10 Listing of Common Shares. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Shares on the Trading Market on
which it is currently listed, and concurrently with the Closing, the Company
shall apply to list or quote all of the Shares and Warrant Shares on such
Trading Market and promptly secure the listing of all of the Shares and Warrant
Shares on such Trading Market. The Company further agrees, if the Company
applies to have the Common Shares traded on any other Trading Market, it will
then include in such application all of the Shares and Warrant Shares, and will
take such other action as is necessary to cause all of the Shares and Warrant
Shares to be listed or quoted on such other Trading Market as promptly as
possible.  The Company will then take all action reasonably necessary to
continue the listing and trading of its Common Shares on a Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market.  The Company agrees
to maintain the eligibility of the Common Shares for electronic transfer through
the Depository Trust Company or another established clearing corporation,
including, without limitation, by timely payment of fees to the Depository Trust
Company or such other established clearing corporation in connection with such
electronic transfer.
33

--------------------------------------------------------------------------------



4.11 [RESERVED]
4.12 Subsequent Equity Sales.
(a)
From the date hereof until 30 days after the Closing Date, neither the Company
nor any Subsidiary shall issue, enter into any agreement to issue or announce
the issuance or proposed issuance of any Common Shares or Common Share
Equivalents.

(b)
From the date hereof until the second anniversary of the Closing Date, the
Company shall be prohibited from effecting or entering into an agreement to
effect any issuance by the Company or any of its Subsidiaries of Common Stock or
Common Stock Equivalents (or a combination of units thereof) involving a
Variable Rate Transaction.  “Variable Rate Transaction” means a transaction in
which the Company (i) issues or sells any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock either (A) at a conversion price,
exercise price or exchange rate or other price that is based upon and/or varies
with the trading prices of or quotations for the shares of Common Stock at any
time after the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into, or effects a transaction under, any agreement, including, but not limited
to, an equity line of credit, whereby the Company may issue securities at a
future determined price.  Any Purchaser shall be entitled to obtain injunctive
relief against the Company to preclude any such issuance, which remedy shall be
in addition to any right to collect damages.

(c)
Notwithstanding the foregoing, this Section 4.12 shall not apply in respect of
an Exempt Issuance, except that no Variable Rate Transaction shall be an Exempt
Issuance.

4.13 Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.  For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
4.14 Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in Section
4.4.  Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the
34

--------------------------------------------------------------------------------



transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to the initial press release as described in Section 4.4, such
Purchaser will maintain the confidentiality of the existence and terms of this
transaction and the information included in the Disclosure Schedules. 
Notwithstanding the foregoing and notwithstanding anything contained in this
Agreement to the contrary, the Company expressly acknowledges and agrees that
(i) no Purchaser makes any representation, warranty or covenant hereby that it
will not engage in effecting transactions in any securities of the Company after
the time that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 4.4,
(ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.4 and (iii) no Purchaser shall have any duty
of confidentiality or duty not to trade in the securities of the Company to the
Company or its Subsidiaries after the issuance of the initial press release as
described in Section 4.4.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.
4.15 Capital Changes.  Until the one year anniversary of the Closing Date, the
Company shall not undertake a reverse or forward share split or reclassification
of the Common Shares without the prior written consent of the Purchasers holding
a majority in interest of the Shares, unless such split or reclassification is
undertaken for the sole purpose of maintaining compliance with the bid price
requirements of The Nasdaq Stock Market LLC.
4.16 Exercise Procedures.  The form of Notice of Exercise included in the
Warrants set forth the totality of the procedures required of the Purchasers in
order to exercise the Warrants.  No additional legal opinion, other information
or instructions shall be required of the Purchasers to exercise their Warrants. 
Without limiting the preceding sentences, no ink-original Notice of Exercise
shall be required, nor shall any medallion guarantee (or other type of guarantee
or notarization) of any Notice of Exercise form be required in order to exercise
the Warrants.  The Company shall honor exercises of the Warrants and shall
deliver Warrant Shares in accordance with the terms, conditions and time periods
set forth in the Transaction Documents.
4.17  Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Warrant and Warrant Shares as required under Regulation D and to
provide a copy thereof, promptly upon request of any Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Warrant and Warrant Shares
for, sale to the Purchasers at the Closing under applicable securities or “Blue
Sky” laws of the states of the United States, and shall provide evidence of such
actions promptly upon request of any Purchaser.
35

--------------------------------------------------------------------------------



ARTICLE V.
MISCELLANEOUS
5.1 Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before February
22, 2017; provided, however, that no such termination will affect the right of
any party to sue for any breach by any other party (or parties).
5.2 Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any exercise
notice delivered by a Purchaser), stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.
5.3 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, the Prospectus and the Prospectus Supplement, contain the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.
5.4 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile or email attachment at the
facsimile number or email address as set forth on the signature pages attached
hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile or email attachment at the facsimile number or email
address as set forth on the signature pages attached hereto on a day that is not
a Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto. To the extent that any notice provided pursuant to any Transaction
Document constitutes, or contains, material, non-public information regarding
the Company or any Subsidiaries, the Company shall simultaneously file such
notice with the Commission pursuant to a Current Report on Form 8-K.
5.5 Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and Purchasers which purchased at least
50.1% in interest of the Securities based on the initial Subscription Amounts
hereunder or, in the case of a waiver, by the party against whom enforcement of
any such waived provision is sought, provided that if any amendment,
modification or waiver disproportionately and adversely impacts a Purchaser (or
group of Purchasers), the consent of such disproportionately impacted Purchaser
(or group of Purchasers) shall also be
36

--------------------------------------------------------------------------------



required.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right. Any proposed amendment or waiver that disproportionately, materially and
adversely affects the rights and obligations of any Purchaser relative to the
comparable rights and obligations of the other Purchasers shall require the
prior written consent of such adversely affected Purchaser, Any amendment
effected in accordance with accordance with this Section 5.5 shall be binding
upon each Purchaser and holder of Securities and the Company.
5.6 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
5.7 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”
5.8 No Third-Party Beneficiaries.  The Placement Agents shall be the third party
beneficiary of the representations and warranties of the Company in Section 3.1
and the representations and warranties of the Purchasers in Section 3.2.  This
Agreement is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except as otherwise set forth
in Section 4.8 and this Section 5.8.
5.9 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action or Proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such Action or Proceeding is improper or is
an inconvenient venue for such Proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
Action or Proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof. 
Nothing contained herein
37

--------------------------------------------------------------------------------



shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.   If any party shall commence an Action or Proceeding
to enforce any provisions of the Transaction Documents, then, in addition to the
obligations of the Company under Section 4.8, the prevailing party in such
Action or Proceeding shall be reimbursed by the non-prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Action or Proceeding.
5.10 Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.
5.11 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
5.12 Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
5.13 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided (including
all applicable grace or cure periods), then such Purchaser may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights; provided, however, that in the case
of a rescission of an exercise of a Warrant, the applicable Purchaser shall be
required to return any Common Shares subject to any such rescinded exercise
notice concurrently with the return to such Purchaser of the aggregate exercise
price paid to the Company for such shares and the restoration of such
Purchaser’s right to acquire such shares pursuant to such Purchaser’s Warrant
(including, issuance of a replacement warrant certificate evidencing such
restored right).
38

--------------------------------------------------------------------------------



5.14 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
5.15 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
5.16 Payment Set Aside.  To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
5.17 Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights including, without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any Proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.  For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through EGS. 
EGS does not represent any of the Purchasers and only represents the Lead
Placement Agent.  The Company has elected to provide all Purchasers with the
same terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by any of the Purchasers.  It is
expressly understood and agreed that each provision contained in this
39

--------------------------------------------------------------------------------



Agreement and in each other Transaction Document is between the Company and a
Purchaser, solely, and not between the Company and the Purchasers collectively
and not between and among the Purchasers.
5.18 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
5.19 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and Common Shares in any
Transaction Document shall be subject to adjustment for reverse and forward
share splits, share dividends, share combinations and other similar transactions
of the Common Shares that occur after the date of this Agreement.
5.20 WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.


(Signature Pages Follow)
40

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


COPSYNC, INC.
 
 
Address for Notice:
16415 Addison Road, Suite 300
Addison, TX 75001
By:__________________________________________
     Name: Phil Anderson
     Title: Chief Financial Officer
 
With a copy to (which shall not constitute notice):
Email: panderson@copsync.com
 
Pryor Cashman LLP
7 Times Square
New York, NY 10036-6569
ATTN: M. Ali Panjwani
 
 
 







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]


 
41

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
Name of Purchaser: ________________________________________________________
Signature of Authorized Signatory of Purchaser:
_________________________________
Name of Authorized Signatory: _______________________________________________
Title of Authorized Signatory: ________________________________________________
Email Address of Authorized Signatory:_________________________________________
Facsimile Number of Authorized Signatory:
__________________________________________
Address for Notice to Purchaser:






Address for Delivery of Securities to Purchaser (if not same as address for
notice):




Subscription Amount: $_________________


Shares: _________________


Warrant Shares: __________________


EIN Number: _______________________


☐  Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur on the third (3rd) Trading Day
following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause (i)
above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.








42